            Case 1:20-cv-07605-CM Document 5 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,

                                 Plaintiff,

                     -against-                                   20-CV-7605 (CM)

                                                                CIVIL JUDGMENT
KATE HARVIE GLOSSGAL (ON
TWITTER),

                                 Defendant.

         Pursuant to the order issued September 17, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015), the complaint is dismissed

without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
